DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the term “comprises” in line 1.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 9-12, and 19-20 are objected to because of the following informalities:
In claim 4, the phrase “to be in contact with first tray” will be interpreted as --to be in contact with the first tray--  
In claim 9, the phrase “cold air is flows” will be interpreted as --cold air flows—
In claim 19, the phrase “in contact with first tray” will be interpreted as --in contact with the first tray—
In claim 20, the phrase “…and a temperature sensor configured to detect a temperature in the space of the cell. wherein at least…” will be interpreted as --…and a temperature sensor configured to detect a temperature in the space of the cell; wherein at least…--
Appropriate correction is required.
Claims 10-12 are objected to because of dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid supply" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 18, and 20 recite the limitations "the first tray" and “the second tray”.  There is insufficient antecedent basis for these limitations in the claims.
Regarding claims 6-7, the term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claims 6-7 indefinite because it is unclear what “relatively” is. See MPEP § 2173.05(d).
Claim 7 recites “wherein the temperature sensor is in contact with the second tray, which has a higher high temperature change in the ice making process”. However, it is unclear what are the metes and bounds of the claim. Further the claim recites “a higher high temperature change". However, the claim does not define what the "high temperature change" is. Thus, the metes and bounds of the claim are unclear. There is no way of determining what structure is required to have the system to operate in the condition, nor what is happening on these conditions. Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2-5, 8-15, 17, and 19 are rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US9335081B2, herein after referred to as Son) in view of Hara (US4910974).
Regarding claim 1, Son teaches a refrigerator (refrigerator Col. 3 line 1) comprising: a storage chamber (freezing compartment Col. 3 line 2); a first tray (upper tray 11 Fig. 6) having a first portion (upper cells 113 Fig. 6) of a cell (cell Col. 6 line 43); a second tray (lower tray 12 Fig. 6) having a second portion (lower cells 141 Fig. 6) of the cell, the first portion and the second portion being configured to define a space (complete sphere Col. 6 lines 41-43) formed by the cell in which a liquid (water Col. 4 line 22) is phase-changed into ice (water for making ice Col. 4 line 23); a heater (ice separating heater 18 Fig. 6) positioned adjacent to the first tray (Fig. 6); a controller (one of ordinary skill in the art would recognize that the automated ice maker disclosed in the background in Col. 1, lines 30-35 would be controlled by a controller) configured to: move the second tray (step S13 Fig. 10) to an ice making position (Fig. 8) for an ice making process (step S14 Fig. 10) after the liquid is supplied to the cell (step S11 Fig. 10), move the second tray from the ice making position (step S17 Fig. 10) to an ice separation position (Fig. 9) for an ice separation process (step S18 Fig. 10) to separate the ice from the cell after completion of the ice making process (Col.8 lines 19-27), start a liquid supply (step S11 Fig. 10) to supply the liquid to the space when the second tray is moved to a water supply position (step S10) from the ice separation position after the ice separation process is completed (Fig. 10).
Son teaches the invention as described above but fails to explicitly teach a temperature sensor configured to detect a temperature of the ice in the space of the cell; and wherein the temperature sensor is in contact with the first tray.
However, Hara teaches a temperature sensor (thermostats Th1 and Th3 Fig. 1) configured to detect a temperature of the ice (detecting formation of ice balls Col. 7 lines 13-25) in the space of the cell (spherical spaces Col. 5 lines 7-12); and wherein the temperature sensor is in contact with the first tray (first freezing chamber 11 Fig. 1) to detect completion of the freezing operation (Col. 7 lines 13-26).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include a temperature sensor configured to detect a temperature of the ice in the space of the cell; and wherein the temperature sensor is in contact with the first tray in view of the teachings of Hara to detect completion of the freezing operation.
Regarding claim 2, the combined teachings teach further comprising a driver motor (driving mechanism Col.8 line 46 of Son) configured to move the second tray (Col. 8 lines 46-50 of Son).
Regarding claim 3, the combined teachings teach wherein at least one of the first tray (first freezing chamber 11 Fig. 1 of Hara) or the second tray (second freezing chamber 12 Fig. 1 of Hara) includes a sensor accommodation region (see below annotated Fig. of Hara) in which the temperature sensor is accommodated (see below annotated Fig. of Hara).

    PNG
    media_image1.png
    653
    1074
    media_image1.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein the temperature sensor (thermostat Th1 Fig. 1 of Hara) is positioned to be in contact with the first tray (Fig. 1 of Hara).
Regarding claim 7, due to indefiniteness, the combined teachings teach wherein the temperature sensor (thermostat Th3 Fig. 1 of Hara) is in contact with the second tray (second freezing chamber 12 Fig. 1 of Hara), which has a temperature change in the ice making process (a temperature change is understood by examiner has the tray with the highest thermal conductivity and second freezing chamber 12 has the highest thermal conductivity see Col.9 lines 34-48 of Hara).
Regarding claim 8, the combined teachings teach wherein the first tray and the second tray include a plurality of the cells (see below annotated Fig. of Hara), and at least a portion of the temperature sensor (see below annotated Fig. of Hara) is positioned between two adjacent ones of the plurality of cells (see below annotated Fig. of Hara).

    PNG
    media_image2.png
    715
    1017
    media_image2.png
    Greyscale

Regarding claim 13, the combined teachings teach wherein the heater (ice separating heater 18 Fig. 6 of Son) is configured to supply heat to at least the first tray in the ice separation process (Col. 8 lines 19-27 of Son).
Regarding claim 14, the combined teachings teach wherein the temperature sensor (thermostat Th3 Fig. 13 of Hara) is positioned to be spaced apart from the heater (heater H Fig. 13 of Hara).
Regarding claims 15 and 18, the combined teachings teach wherein a distance (see below annotated Fig. of Hara) from the temperature sensor to a contact region (see below annotated Fig. of Hara) between the first tray and the second tray is less than a distance (see below annotated Fig. of Hara) from the heater to the contact region between the first tray and the second tray (see below annotated Fig. of Hara).

    PNG
    media_image3.png
    566
    809
    media_image3.png
    Greyscale

Regarding claim 16, Son teaches a refrigerator (refrigerator Col. 3 line 1) comprising: a storage chamber (freezing compartment Col. 3 line 2); a liquid supply (water supply tray 16 Fig. 1) configured to supply a liquid (water  Col. 4 lines 22-25); a tray (upper tray 11 and lower tray 12 Fig. 6 form together the tray) having a first portion (upper cells 113 Fig. 6) and a second portion (lower cells 141 Fig. 6) of a cell (cell Col. 6 line 43), the second portion being movable relative to the first portion (Fig. 9), and the first portion and the second portion being configured to define a space (complete sphere Col. 6 lines 41-43) formed by the cell in which the liquid is phase-changed to form ice (water for making ice Col. 4 line 23); a heater (ice separating heater 18 Fig. 6) provided adjacent to at least a first tray (upper tray 11 Fig. 6).
Son teaches the invention as described above but fails to explicitly teach a cooler configured to supply cold into the storage chamber; and a temperature sensor configured to detect a temperature of the ice in the space of the cell, wherein the temperature sensor is positioned to be spaced apart from the heater.
However, Hara teaches a cooler (evaporator 14 Fig. 1) configured to supply cold into the storage chamber (freezing chamber Col. 2 lines 44-52); and a temperature sensor (thermostats Th1 and Th3 Fig. 1) configured to detect a temperature of the ice (detecting formation of ice balls Col. 7 lines 13-25) in the space of the cell, wherein the temperature sensor (thermostat Th3 Fig. 13) is positioned to be spaced apart from the heater (heater H Fig. 13 of Hara) to detect completion of the freezing operation (Col. 7 lines 13-26).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include a cooler configured to supply cold into the storage chamber; and a temperature sensor configured to detect a temperature of the ice in the space of the cell, wherein the temperature sensor is positioned to be spaced apart from the heater in view of the teachings of Hara to detect completion of the freezing operation.
Regarding claim 17, the combined teachings teach wherein the heater (ice separating heater 18 Fig. 6 of Son) is turned on (Col. 8 lines 19-27 of Son) during at least an ice removal process (step S18 Fig. 10 of Son) when the ice is being removed from the space of the cell (Col. 8 lines 19-27 of Son).
Regarding claim 19, the combined teachings teach wherein the temperature sensor (thermostat Th1 Fig. 1 of Hara) is positioned to be in contact with the first tray (first freezing chamber 11 Fig. 1 of Hara).
Regarding claim 20, Son teaches a refrigerator (refrigerator Col. 3 line 1) comprising: a storage chamber (freezing compartment Col. 3 line 2); a liquid supply (water supply tray 16 Fig. 1) configured to supply a liquid (water  Col. 4 lines 22-25); a tray (upper tray 11 and lower tray 12 Fig. 6 form together the tray) having a first portion (upper cells 113 Fig. 6) and a second portion (lower cells 141 Fig. 6) of a cell (cell Col. 6 line 43), the second portion being movable relative to the first portion (Fig. 9), and the first portion and the second portion being configured to define a space (complete sphere Col. 6 lines 41-43) formed by the cell in which the liquid is phase-changed to form ice (water for making ice Col. 4 line 23); a heater (ice separating heater 18 Fig. 6) provided adjacent to at least a first tray (upper tray 11 Fig. 6).
Son teaches the invention as described above but fails to explicitly teach a cooler configured to supply cold into the storage chamber; and a temperature sensor configured to detect a temperature in the space of the cell; wherein at least one of the first tray or the second tray includes a sensor accommodation region in which the temperature sensor is accommodated.
However, Hara teaches a cooler (evaporator 14 Fig. 1) configured to supply cold into the storage chamber (freezing chamber Col. 2 lines 44-52); and a temperature sensor (thermostats Th1 and Th3 Fig. 1) configured to detect a temperature (detecting formation of ice balls Col. 7 lines 13-25) in the space of the cell. wherein at least one of the first tray or the second tray includes a sensor accommodation region (see below annotated Fig. of Hara) in which the temperature sensor is accommodated to detect completion of the freezing operation (Col. 7 lines 13-26).

    PNG
    media_image1.png
    653
    1074
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include a cooler configured to supply cold into the storage chamber; and a temperature sensor configured to detect a temperature in the space of the cell; wherein at least one of the first tray or the second tray includes a sensor accommodation region in which the temperature sensor is accommodated in view of the teachings of Hara to detect completion of the freezing operation.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hara and in further view of Song et al. (US11079153B2, herein after referred to as Song).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the controller operates the heater so that gas bubbles dissolved in the liquid within the cell move from a portion of the space where the liquid has phase-changed into ice toward another portion of the space where the liquid is in a fluid state.
However, Song teaches  wherein the controller (controller 310 Fig. 12) operates the heater (Col. 18 lines 54-60) so that gas bubbles (Col. 11 lines 53-59) dissolved in the liquid within the cell move from a portion of the space (bottom part of the cell Col. 11 lines 53-59) where the liquid has phase-changed into ice toward another portion of the space (bottom part of the cell Col. 11 lines 53-59) where the liquid is in a fluid state (water Col. 11 lines 53-59) to improve the transparency of the ice (Col.11 lines 58-59).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a controller that operates the heater so that gas bubbles dissolved in the liquid within the cell move from a portion of the space where the liquid has phase-changed into ice toward another portion of the space where the liquid is in a fluid state in view of the teachings of Song to improve the transparency of the ice.
Regarding claim 6, the combined teachings teach wherein the temperature sensor (thermostat Th1 Fig. 1 of Hara) is in contact with the first tray (first freezing chamber 11 Fig. 1 of Hara), which is positioned farthest from the heater (H Fig. 13 and Col. 14 lines 32-36 of Hara).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hara and in further view of Lee et al. (US20100122543A1, herein after referred to as Lee).
Regarding claim 9, the combined teachings teach wherein the first tray and the second tray include a plurality of the cells (see below annotated Fig. of Hara).

    PNG
    media_image4.png
    715
    1017
    media_image4.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach the temperature sensor is positioned so that a first distance between a cold air hole through which cold air flows, and the temperature sensor is less than a second distance between the cold air hole and a first cell of the plurality of cells.
However, Lee teaches the temperature sensor (temperature sensor 141 Fig. 5) is positioned so that a first distance (see below annotated Fig. of Lee) between a cold air hole (cool air inlet 122 Fig. 5) through which cold air flows (paragraph [0050]), and the temperature sensor is less than a second distance (see below annotated Fig. of Lee) between the cold air hole and a first cell (see below annotated Fig of Lee) of the plurality of cells to improve the accuracy of the temperature reading.

    PNG
    media_image5.png
    664
    734
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a temperature sensor positioned so that a first distance between a cold air hole through which cold air flows, and the temperature sensor is less than a second distance between the cold air hole and a first cell of the plurality of cells in view of the teachings of Lee to improve the accuracy of the temperature reading.
The combined teachings teach the invention as described above but fail to explicitly teach the first cell is positioned farthest among the plurality of cells from the cold air hole.
However, Applicant has not disclosed that having the first cell positioned farthest among the plurality of cells from the cold air hole does anything more than produce the predictable result of providing a reading of the temperature of the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a reading of the temperature of the cells.
Regarding claim 10, the combined teachings teach wherein the temperature sensor (thermostat Th3 Fig. 1 of Hara) is positioned to be in contact with the first cell (see below annotated Fig. of Hara).

    PNG
    media_image6.png
    740
    955
    media_image6.png
    Greyscale

Regarding claim 11, the combined teachings teach wherein the plurality of cells includes a second cell (see below annotated Fig. of Hara) positioned adjacent to the first cell (see below annotated Fig. of Hara).

    PNG
    media_image7.png
    687
    1067
    media_image7.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly teach at least a portion of the temperature sensor is positioned between the first cell and the second cell.
However, Applicant has not disclosed that having at least a portion of the temperature sensor is positioned between the first cell and the second cell does anything more than produce the predictable result of a reading of the temperature of the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing a reading of the temperature of the cells.
Regarding claim 12, the combined teachings teach wherein the plurality of cells includes a third cell (see below annotated Fig. of Hara), the second cell is positioned between the first and third cells (see below annotated Fig. of Hara), and a distance (see below annotated Fig. of Hara) between a center of the first cell (see below annotated Fig. of Hara) and a center of the second cell (see below annotated Fig. of Hara) is greater than a distance (see below annotated Fig. of Hara) between the second cell and a center of the third cell (see below annotated Fig. of Hara).

    PNG
    media_image8.png
    717
    1072
    media_image8.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763